OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter (e.g., paragraph numbers) to Applicant’s specification are to the published specification US 2021/0221550, unless otherwise noted.

Information Disclosure Statement
The information disclosure statement (IDS) filed 09 August 2021 has been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 6-10 are objected to because of the following informalities:
In claims 6-10, the recitation of the term “measurable” is objected to, respectfully, for awkward language and/or grammar – “measurable” does not necessarily require that the respective property introduced in each of the claims be measured at the respective “at least at one point” recited therein; the Examiner respectfully suggests amending the claims to recite “measured” in place of “measurable” in each of the instances
Appropriate correction is respectfully suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-10 and 16-19 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a glass container having a coating on its outer surface formed from a specific coating material – Dow Corning® 365 and/or Dow Corning® 366 (both being 35% dimethicone NF emulsions, i.e., 35% polydimethylsiloxane emulsions) – which exhibits: (i) the claimed increased scratch resistance through contact with another glass container as defined by claims 3-5; (ii) the claimed light transmittance as defined by claims 6-8; (iii) the claimed yellowness index as defined by claim 9; (iv) the claimed surface roughness as defined by claim 10; (v) the claimed adhesion as defined by claim 12; (vi) the claimed equivalent thickness values as defined by claims 17 and 18; and (vii) the claimed contact angles with respect to hexadecane, does not reasonably provide enablement for a coated glass container which exhibits the aforesaid (i)-(vii) wherein the coating is formed from any material at any given thickness, as is the scope of the aforesaid claims, without undue experimentation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims without undue experimentation.
MPEP 2164.01 states that any analysis of whether a particular claim is supported by the disclose in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims to enable one skilled in the pertinent art to make and use the claimed invention. The standard therefor is that which is set forth in In re Wands, 858, F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use in the invention without undue experimentation. Further, MPEP 2164.01(a) sets forth the undue experimentation analysis factors (a)-(h); the relevant factors are set forth below.
The breadth of the claims – the scope of claim 1 is extremely broad such that the coating on the outer surface of the glass container can be formed from any material (i.e., inorganic, organic, and/or inorganic-organic networks – e.g., metals, thermoplastics, thermosets, aerogels, hydrogels, fibrous materials – though not limited to the aforesaid illustrative list); the coating can be of any thickness, and may include multiple layers; and the contact between another glass container for determining the increased scratch resistance is so broad (to the point that it is indefinite; see corresponding 112(b) rejection below) such that the contact conditions, force, and type/form are not defined, nor is it clear whether the other glass container being contacted is coated or uncoated. The glass composition itself can be formed from any glass composition including any range of modifying elements. Therefore, the scope of the relevant claims (3-10, 12, and 16-19) dependent/ultimately dependent upon claim 1 exhibit the same breadth.
The nature of the invention – is based on at least the type of material which forms the coating, and the thickness of said coating. More specifically, the nature of the invention is directly related to the species of polymer which is applied on the outer surface of the container and forms the coating; how said polymer is cured/dried (e.g., ambient drying versus heating); the type of bond exhibited between the coating and the outer surface of the container; and the properties such as increased scratch resistance, light transmittance values, yellowing index measurement, etc., which are directly dependent on the material (i.e., species of polymer) of the coating (as well as the glass from which the container is formed). Simply put, the inventive feature of the claimed glass container is the type of coating applied thereon.
The state of the prior art – is such that glass containers for storing pharmaceutical compositions which include abrasion resistant/damage tolerant/low coefficient of friction coatings formed from polymeric materials, on the outer surface(s) thereof, are known (see prior art cited below – not expanded upon herein) such that one of ordinary skill could readily make/use the invention as recited in claim 1. However, to achieve the specific claimed properties/features as defined by claims 3-10, 12, and 16-19 (see (i)-(vii) above) associated directly with the coating which is applied on the outer surface of the glass container, wherein said coating may be formed from any material, would require vast quantities of experimentation given the large capacity of art in the related fields of endeavor, or otherwise nonrelated or semi-related, which would have to be considered by one of ordinary skill.
The level of one of ordinary skill in the art – see (c) above.
The level of predictability in the art – is such that one cannot necessarily predict which materials, or even say, genus and/or species of polymeric materials, would necessarily exhibit both of the claimed increased scratch resistance, as well as claimed properties/features (i)-(vii) above, without undue experimentation being required to assess a vast degree of variables. For instance, certain polymeric materials, e.g., polyurethanes such as thermoplastic polyurethanes, may be capable of providing the glass container with increased scratch resistance, but may fail to adhere well to the glass and/or may fail to exhibit the necessary degree of transparency required for light transmittance and/or yellow index values and/or may degrade at high temperatures. The aforesaid is based on a multitude of factors including, but not limited to monomer selection, polymerization conditions, polymer (e.g., graft) modifications, inclusion of additives and types thereof, etc. In summation, it can be said that the level of predictability is low. 
The amount of direction provided by the inventor – is much narrower than the broad scope of the claim highlighted above in the analysis for factor (a). The specification indicates that the coating may comprise silicone or a silicone emulsion (i.e., silicone in water); the emulsion may include between 0.4 and 7 wt.% silicone content and may include other solvents; the coating material post-cures under the influence of temperature, i.e., dries by waiting and/or adding heat, or through application of vacuum or microwave radiation; and specifically that the coating material may be a 35% dimethicone (i.e., polydimethylsiloxane, “PDMS”) emulsion such as Dow Corning® 365 and/or Dow Corning® 366 [0087-0090;0093-0096]. The aforesaid/cited information from the specification is the only disclosure related to the coating material/process of applying and curing the coating material on the glass container. In other words, the specification does not indicate/suggest, nor describe other materials which are suitable for forming the coating, e.g., metals/metal oxides, polymeric materials other than silicones, hydrogels, etc., let alone if or how said other materials would be capable of attaining the claimed scratch resistance and properties/features as defined by (i)-(vii) above.
The existence of working examples – is unclear and/or limited. The specification does not indicate the material which forms the coating on the exemplary glass containers analyzed in [0141-0154], nor if or how the coating was cured. Rather, the coating is described in [0142] simply as “coating 40” – materials from which the coating is formed and general characterization/identification of the material which constitutes the layer formed therefrom, are not recited. Mention is made in [0153, 0154] of signals (taken from secondary ion mass spectrometry ToF-SIMS) exemplified by C– and SiC2– as being representative of the coating. However, there is no explicit connection recited between said signals and the material from which the coating layer is formed, thereby introducing uncertainty as to whether the coating obtained/analyzed in the examples was formed from the materials indicated by Applicant in the broad disclosure as suitable for formation of the coating. It may be recognized or interpreted by one of ordinary skill in the art that the presence of the SiC2 signal could be indicative of the PDMS structure (given that at least some degree of the silicon atoms exhibit two bonds to oxygen atoms and two bonds to carbon atoms (specifically methyl groups), depending on end groups and potential side chain group modification(s) and/or oligomeric/polymeric molecular weight), however, the disclosure does not definitively indicate as much. 
In view of (a)-(g) above, it can be said that the quantity of experimentation needed to make or use the claimed invention (as defined by claims 3-10, 12, and 16-19) based on the content of the disclosure would be undue for one of ordinary skill in the art. Based on the totality of the foregoing, the quantity of experimentation would be vast, if not near-infinite, to make the claimed invention (within the scope thereof) which exhibits properties/features (i)-(vii) above as defined by the aforesaid claims wherein the coating material can be formed from any material. 
In view of the foregoing, it is evident that it would require undue experimentation for one of ordinary skill in the art to make and/or use the invention with the scope of claims 3-10, 12, and 16-19. 
Appropriate action is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation of “and the coated glass container has an increased scratch resistance with respect to a contact of the glass container with at least one further glass container” renders the claim indefinite for multiple reasons.
First, with respect to the ‘scratch resistance’ and the ‘contact’ between the claimed container and the further container, it is unclear how the scratch resistance is measured/characterized, as there is no metric/standard recited, nor conditions thereof, as they relate to said resistance, i.e., as they relate to the qualification of the scratch and the type/degree of contact. For example, it is unclear if the contact is an abrupt collision between two containers or if one is stationary and the other non-stationary; if the containers are in sliding contact with one another; or if the contact constitutes a sustained vibratory contact therebetween. There is no force/pressure quantification as it relates to the aforesaid type of contact, nor conditions recited under which the contact is measured (e.g., contact angle, temperature, pressure, humidity), of which would presumably have an effect on the degree and type of scratch and thus qualification/quantification of the resistance thereto. Therefore, the bounds of the claimed increased scratch resistance cannot be readily ascertained by one of ordinary skill in the art. 
Second, it is unclear if the “at least one further glass container” is an uncoated glass container, or a glass container provided with the same coating recited for the subject glass container of claim 1. The specification does not clarify the aforesaid second basis for indefiniteness – it is unclear based on [0039, 0142-0145; Figure 2] whether the coated container is in contact with other container(s) which are coated or uncoated.
Further, with respect to the first basis for indefiniteness set forth above, the specification does suggest vibratory/shaking contact [0039, 0143], but does not provide any further details/insight regarding any of the other deficiencies noted above. Applicant is directed to MPEP 2111.01(II), which states that though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. 
In view of the foregoing, for examination on the merits, the recited limitation(s) are interpreted in the broadest reasonable manner in view of Applicant’s specification (without improper importation of limitations from the specification), wherein (1) the contact between the glass containers can be of any type or degree, and may be conducted under any conditions (i.e., sliding, collision, or vibratory contact; any force/pressure utilized; any temperature, pressure, humidity level; any contact angle between any surfaces of the containers); and (2) the “at least one further glass container” may be either coated or uncoated. 
Regarding claim 2, the limitation regarding the “at least one further glass container” being “of the same type” renders the claim indefinite for the same reasons/rationale set forth above in the rejection of claim 1 (see second indefiniteness issue). It is unclear whether the at least one further glass container is coated or uncoated, and if coated, whether the coating applied thereon is identical to or different from that which is claimed and applied onto the outer surface of the subject glass container of claim 1. Said in another way, it is unclear whether “of the same type” is referring to an identical coated glass container, or a glass container that is of the same shape/structure, but uncoated.
For examination on the merits, the limitation is given the broadest reasonable interpretation in light of the specification, specifically where the at least one further glass container may be coated or uncoated.
Regarding claim 3, the limitation of “heated for 1 min to 60 min to 100°C to 600°C” renders the claim indefinite, as the metes and bounds of the scope of the heating step are not clear based on the choice of particular claim language, specifically “to 100°C to 600°C” (emphasis added). In other words, and to illustrate the issue, it is unclear whether the bounds include all of (i) heating the containers to 600°C in 1 minute; (ii) heating the containers to 600°C in (i.e., over the course of) 60 minutes; and (iii) heating the containers for 60 min (or as little as 1 min) at 600°C. More simply put, it is unclear (based on the use of “to” versus “at”) whether the claim is specifying varying rates of temperature increase (i.e., the containers reaching the claimed temperature over a given amount of time); or if the claim is specifying a time range and a temperature range to which the containers are exposed (i.e., but the container temperature is not necessarily required/expected to reach); and/or if the temperature being referenced is the temperature of the medium to which the containers are exposed or the physical temperature of the material of the container (glass and coating) which is achieved. 
The specification [0040] (broad disclosure) does not clarify the issue(s); however, the specification [0143] in relation to example embodiment(s) suggests that the temperature is the temperature of the medium through the use of “at” in “the glass containers may be heated at 350°C for 30 minutes and may be immersed…” 
For examination on the merits, in accordance with the aforecited MPEP section 2111.01(II), the claim is given the broadest reasonable interpretation in view of the specification, specifically where the claim encompasses both a temperature increase rate or the temperature of the medium (i.e., a temperature which the container reaches over the claimed duration of time, or a temperature of the medium which the container is maintained in for the claimed duration of time). 
Regarding claims 6-10, the respective limitations of “after contact of the glass container with at least one further glass container” renders the claims indefinite for the same reasons/rationale set forth above in the rejection of claim 1. The bounds regarding the contact are not defined by the claim, and it remains unclear whether the at least one further glass container is coated or uncoated. It can be said that it is unclear whether Applicant intended to recite “after the contact of the glass container with at least one further glass container” – thus unclear if the contact recited in claims 6-8 is the same as (i.e., in reference to) or different from (either in type or number) the contact which is recited in claim 1.
Regarding claim 12, the limitation of “configured such that no migration of coating material onto the inner container surface occurs after storage of the container for at least 1 week” renders the claim indefinite, as the metes and bounds of the scope of the limitation cannot be readily ascertained by one of ordinary skill in the art. The structure and/or positioning of the coating, or other feature(s)/property exhibited by the coating, which render the coating non-migratory onto the inner container surface after storage for at least one week, is not defined in the claim nor in the specification in such a way that one of ordinary skill in the art would be reasonably apprised of the aforesaid structure and/or position or other feature(s)/property exhibited by the coating for achieving the claimed nonmigratory behavior. The specification [0008, 0062] suggests that the coating can be configured to prevent the aforesaid migration, but does not disclose or suggest/teach how or what is necessarily exhibited by the coating or glass container, or both, to do so. 
For examination on the merits, the broadest reasonable interpretation is given to the aforesaid limitation, where (e.g.) the coating may either be cured such that it is not mobile or substantially immobile on the glass container surface, or coated on an area of the outer surface of the container which does not allow for migration of the coating into an opening of the container (of which may or may not be dependent on the position in which the container is stored for the claimed time frame). In order to overcome the issue, the Examiner respectfully suggests clarifying the state and/or positioning of the coating on the outer surface of the container as it relates to the “configured” claim language identified herein.
Regarding claim 13, the limitation (in line 4 of the claim) of “minus the coated partial area of the outer container surface” (emphasis added) renders the claim indefinite as it lacks sufficient antecedent basis. There is no prior recitation of a coated partial area in claim 13 or claim 1 (upon which claim 13 is dependent). Upon review of the context of the claim, it appears that Applicant intended to recite “minus the coated partial surface of the outer container surface”, in reference to the “coated partial surface” introduced in line 1 of the claim. The referenced limitation is interpreted as “minus the coated partial surface” for examination on the merits. The Examiner respectfully suggests amending the claim in accordance with the aforesaid interpretation to overcome the issue.
Regarding claim 18, the limitations of the “equivalent thickness of the coating which covers the outer container surface in a region of the container body” and “equivalent thickness of the coating which covers the outer container surface in a region of the container bottom”, followed by the limitation of “wherein the equivalent thickness related to the glass material”, renders the claim indefinite, as it is unclear which equivalent thickness (that of the glass or the coating) is being limited by the ratio. 
For examination on the merits (based on the specification and the similar and correctly recited limitations in claims 16 and 17), and in order to overcome the issue, the claim is interpreted as follows and the following amendments are respectfully suggested: “wherein an equivalent thickness related to the glass material of the coating which covers the outer container surface in a region of the container body and an equivalent thickness related to the glass material of the coating which covers the outer container surface in a region of the container bottom are in a ratio to one another which is in a range from 1:10 to 10:1, wherein the…”
Regarding claim 20, the reasons/rationale for rejection set forth above for claim 12 apply to claim 20, specifically the corresponding/identical limitation of “configured such that no migration of coating material onto the inner container surface occurs after storage of the container for at least 1 week”. The limitation recited in claim 20 is interpreted for examination on the merits in the same manner as indicated above for claim 12. 
Claims 3-5 are rejected for being dependent upon indefinite claim 2. 
Claims 14 and 15 are rejected for being dependent upon indefinite claim 13.
Claims 2-19 are rejected for being dependent upon indefinite claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2014/0034544; “Chang”).
Regarding claim 1, Chang discloses a glass pharmaceutical container which exhibits an inner volume; upper and lower ends; a bottom closing the lower end; an opening with a collar; a neck; a shoulder; and a main body, e.g., a vial [Abstract; Figs. 1, 8; 0009, 0066, 0072, 0079]. The glass container has a lubricious coating formed on at least part of the outer surface thereof; the coating provides the glass container with increased resistance to scratches/abrasion and damage which typically results from contact with other adjacent containers and/or manufacturing equipment during manufacturing, filling, packaging, and/or shipping [0072, 0161]. The coating typically exhibits a low coefficient of friction which allows the containers to “slip” relative to one another or other equipment, thereby reducing the possibility of surface damage [0161-0163]. The coating is thermally stable at elevated temperatures [0181], and is suitable for exposure to depyrogenation processes including temperature of up to 380°C for periods of up to 72 hours [0164]. The coating is colorless and transparent [0197].
Chang discloses that the coating may be transient (not permanently adhered to the outer surface), removable with wash processes or other methods [0199, 0205-0207]; or may be tenacious (permanently adhered to the outer surface) [0202]. In the transient state, the coating may be formed from, inter alia, polydimethylsiloxane (hereinafter “PDMS”) [0210, 0211] (see MPEP 2131.02(II)); the transient coating may be applied by a submersion (i.e., dipping) process, followed by drying and/or curing at high temperatures [0211]. Similarly, in the tenacious state, the lubricious coating (of which does not require a coupling agent layer disposed between the coating and the outer surface of the container, as explicitly stated by Chang) may be formed from, inter alia, a silicone resin such as PDMS, of which may be selected from any of the Dow Corning® series resins [0212-0214, 0245, 0246, 0248]. In either instance (transient or tenacious), the curing drives off volatile materials such as water and other organic molecules (i.e., solvents) [0251]. 
The coated glass container of Chang, set forth above, anticipates all of the limitations of claim 1.
Regarding claim 2, the rejection of claim 1 above anticipates the limitation of claim 2. It can be said that given that Chang discloses that the containers incur damage from contact with one another during manufacturing, filling, packaging, and/or shipping [0007, 0072, 0161]; and given that the coating is depicted in the aforecited Figures as covering at least the body section (and bottom) of the container, it logically flows that the contact between the containers (i.e., on a filling or transport line when the containers are upright) is between the respective body sections thereof. 
Regarding claims 3-5, Chang does not explicitly disclose the coated glass containers exhibiting the increased scratch resistance after coming into contact with each other via a shaking process where prior thereto, the containers are heated for 1 to 60 min at/to 100 to 600°C (claim 3); wherein less than 8 hours passes between the heating/shaking (claim 4); wherein prior to the heating, the glass containers are immersed in a water or distilled water bath at a temperature of 40 to 100°C for 1 s to 20 min (claim 5). 
However, as set forth above in the rejection of claim 1, the lubricious coating is thermally stable; formed from PDMS and dried/cured with the (optional) use of heat; and may be in the transient or tenacious state. Chang also discloses that the coating may exhibit a thickness which may be less than or equal to 100 nm, such as less than or equal to 25 nm [0217].
Applicant’s specification, as analyzed above in the rejection of the claims under 35 U.S.C. 112(a), discloses that the coating formed on the outer surface of the glass container may be formed from a silicone resin emulsion such as Dow Corning® 365 or 366, i.e., a 35% dimethicone emulsion (i.e., PDMS – dimethicone is a synonym/common name for polydimethylsiloxane) [0087-0090]. The specification also discloses that the coating may be formed via dip coating and cured under the influence of temperature [0087, 0088, 0095, 0096]; and exhibits an equivalent thickness of less than 200 nm, such as less than 100 nm, or less than 25 nm [0065-0070, 0154].
Given that the lubricious coating of Chang (either transient or tenacious) is substantially identical to the claimed and disclosed coating in terms of the species of polymeric material which forms the coating (PDMS); the process of coating (i.e., dipping the container into the material); the process of curing (drying with or without heat); and the coating thickness; as well as given that Chang discloses that the aforesaid coating is thermally stable and imparts increased scratch/abrasion and damage resistance to the glass container relative to other glass containers, there is strong, reasonable expectation that the lubricious coating of Chang would have intrinsically exhibited the increased scratch resistance after being subject to the “contact” process steps recited in claims 3-5, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II) – see also MPEP 2113(I), (II) and MPEP 2145). 
Regarding claims 6-8, given (i) the substantially identical nature between the lubricious coating of Chang and that which is claimed and disclosed by Applicant as set forth above in the rejection of claims 3-5 (i.e., species of polymer, coating and curing process); and given (ii) that Chang discloses that the coated glass container may exhibit a light transmittance across a wavelength of 400 to 700 nm which is greater than or equal to 90% of the light transmission value (for the same wavelength range) through an uncoated glass container; and further, given (iii) that Chang (as stated above) discloses that the coating is transparent and colorless; it stands to reason and/or there is a reasonable expectation that the lubricious coating of Chang would have intrinsically exhibited the claimed light transmittance values as limited and measured in claims 6-8, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II) – see also MPEP 2113(I), (II) and MPEP 2145).
Regarding claim 9, the reasons/rationale for rejection of claims 3-5 and/or 6-8 above, read on the limitations of claim 9 (and thus are not repeated herein). It stands to reason and/or there is a reasonable expectation that the lubricious coating of Chang would have intrinsically exhibited a yellowness index lower than 2.5 as measured by ASTM D1925-70 and determined by the limitations in claim 9, absent-factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II) – see also MPEP 2113(I), (II) and MPEP 2145).
Regarding claim 10, Applicant’s specification does not indicate how the roughness Ra is obtained or otherwise formed [0036-0038], and thus the Examiner is left to presume that the coating material itself (i.e., species of polymer – PDMS), and the coating and curing processes (dipping, followed by drying and/or heating), results in the claimed roughness range. Given the substantially identical nature between the coated glass container disclosed by Chang and the claimed glass container as set forth above in rejection of claims 3-5 and/or 6-8, there is a strong, reasonable expectation that the lubricious coating of Chang would have intrinsically exhibited a mean roughness Ra within the claimed range of lower than 20 nm, including after contact with another glass container (see MPEP 2112(V); 2112.01(I), (II) – see also MPEP 2113(I), (II) and MPEP 2145).
Regarding claim 11, as set forth above in the rejection of claim 1, the lubricious coating is formed from a silicone resin, specifically PDMS, of which is the same species of silicone polymer disclosed by Applicant.
Regarding claim 12, as depicted in Fig. 8 of Chang, the bottom, the body, the shoulder, and a portion of the neck is coated with the lubricious coating, and a portion of the neck and the entirety of the collar of the opening are not coated with the lubricious coating. 
As recited in claim 1, the hollow body is inclusive of the container collar. As recited in claim 12, a portion of said hollow body is uncoated such that the glass material is exposed and defines an “uncoated partial area” of the outer container surface. The aforesaid portion of the neck and collar which is not coated with the lubricious coating of Chang reads on the claimed uncoated partial area.
Furthermore, as set forth in Chang, a barrier coating is disclosed which is coated on the interior surface of the glass container [0103]; however, said barrier coating is not required by Chang, as other alternatives are explicitly disclosed [0107, 0108, 0110, 0118, 0119, 0122] which do not include provision of a coating on the interior surface of the glass container. The aforesaid read on the claimed limitation of “the inner container surface is completely uncoated such that the glass material of the hollow body is exposed over the entire inner container surface”.
Last, as set forth above in the rejection of claim 12 under 35 U.S.C. 112(b), the coating being cured such that it is immobile, or coated on an area of the outer surface of the container which does not allow for migration of the coating into an opening of the container, reads on the “configured” language recited in claim 12. Given that Chang discloses that the coating may be dried/cured under the influence of heat, the aforesaid reads on/anticipates the aforesaid “configured” language. Alternatively, the positioning of the coating well-below the uncoated portion of the neck and collar, as well as the opening, also reads on/anticipates the claimed “configured” language. Further, given that the lubricious coating of Chang, either transient or tenacious, is adhered to the outer surface of the glass container to at least some degree, it reads on the claimed limitation of “characterized by an adhesion to the glass material” (given that no degree or type of adhesion is specified by the claim). As such, the lubricious coating of Chang, as set forth herein, anticipates all of the limitations of claim 12. 
Regarding claims 13 and 14, it is first noted that the claims are effectively reciting that the container body (a region thereof) and container bottom (a region thereof) are coated, and the container collar is not coated and thereby defines, at least in part, the uncoated partial area (i.e., “partially uncoated area”). The uncoated collar and any other portions not encompassed by the “coated partial surface” read on the claimed uncoated partial area. 
Applicant’s specification indicates the container collar (16) in Fig. 1A [0141] which surrounds the opening. As shown in Fig. 8 of Chang, the lubricious coating may be applied as covering the entirety of the bottom, the entirety of the body, a portion of the neck, and is not coated on the collar. The aforesaid embodiment of the lubricious coating depicted in Fig. 8 of Chang anticipates the limitations of claims 13 and 14. 
Regarding claim 15, it is first noted that the claim is effectively reciting that a region of the neck is not coated. As emphasized, the claim is not so narrow such that the entire neck is not to be coated, but rather, only a region thereof (i.e., a part of) is not to be coated. 
As depicted in Fig. 8 of Chang, only a portion of the neck is coated, of which anticipates the limitations of claim 15. 
Regarding claim 18, Chang [0217] indicates that the thickness of the lubricious coating may (or may not) be of uniform thickness, based on the coating solution utilized, or based on purposeful increase or decrease of the coating thickness based on the desired degree of protection. 
Given that Chang discloses (if not at least suggests) that the lubricious coating may be of uniform thickness; and given the substantially identical nature of the lubricious coating (and process of forming) of Chang and that which is claimed and disclosed by Applicant as set forth above in the rejection of claim 1 (and further in view of the reasons/rationale for rejection of claims 3-5 and/or 6-8 above), including the thickness ranges thereof, there is a reasonable expectation that the ratio of equivalent coating thickness of the glass material in the container body coating to the container bottom coating of the lubricious coating of Chang would have intrinsically been within the range of 1:10 to 10:1 (i.e., inclusive of equal equivalent thicknesses), absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II) – see also MPEP 2113(I), (II) and MPEP 2145).
Regarding claim 19, it is noted that Applicant’s specification indicates that the uncoated glass surface is that which exhibits a contact angle of less than 10 degrees with respect to hexadecane [0073], wherein the glass may be formed from borosilicate glass, aluminosilicate glass, soda-lime glass, and fused silica [0074].
Chang discloses that the glass containers are typically formed borosilicate glass such as Schott Fiolax® [0119]; or from aluminosilicate glass [0124]. 
Thus, similar to the numerous rationale(s) set forth above, given that the coating (species of polymer, thickness) and process of forming (dipping and curing) said coating of Chang is substantially identical to that which is claimed and disclosed, it stands to reason and/or there is a reasonable expectation that the coating of Chang would have intrinsically exhibited a contact angle with hexadecane of between 10 and 12°, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II) – see also MPEP 2113(I), (II) and MPEP 2145). Similarly, given that the glass material itself is identical or substantially identical to that which is disclosed by Applicant, it stands to reason that the uncoated portions of the glass container of Chang (i.e., formed from borosilicate or aluminosilicate glass) would have intrinsically exhibited a contact angle of less than 10° with respect to hexadecane, absent factually-supported objective evidence to the contrary. 
Regarding claim 20, the reasons/rationale for rejection of claims 1 and 12 above, in totality, read on/anticipate all of the limitations of claim 20 (not repeated herein). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(1).
Regarding claims 16 and 17, Chang discloses the coated glass container set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1). 
Chang discloses a range of thicknesses for the coating, including less than or equal to about 1 µm; less than or equal to about 100 nm; and even less than about 50 nm [0217]. 
Chang does not explicitly disclose/teach the coating exhibiting an equivalent thickness related to the glass material as determined by secondary ion mass spectrometry (ToF-SIMS) of less than 50 nm in the container body region; nor said equivalent thickness related to the glass material as determined by ToF-SIMS of less than 200 nm in the container bottom region. 
 Applicant’s specification indicates that the equivalent thickness related to the glass material is the depth at which the oxidic material of the glass is predominantly present relative to diminishing amounts of elemental/bond signals which are representative of the coating material [see Fig. 10; 0065-0069]. Upon analysis of Fig. 10 (bottom of container), it appears that the majority of the coating material itself is present up to a thickness of about 15-18 nm (i.e., between 10-20 nm), with signals representative of the coating beginning to diminish around 13-15 nm and conversely signals representative of the glass material increasing around the same depth. Therefore, it can be said that the coating exhibits a thickness which is predominantly present in the thickness range (i.e., up to a depth of) about 15-18 nm, but exhibits some degree of presence around 30-50 nm. 
In addition to the disclosure of Chang above, Chang teaches that some areas of the glass container may be coated to higher thicknesses, in order to promote (i.e., increase) protection in said areas [0217].
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have chosen to coat either of the container body or the container bottom within any of the ranges disclosed by Chang, such as less than 1 µm on the bottom and less than 100 nm on the container body, or less than 1 µm uniformly across both of the body and bottom, in order to impart the necessary and/or predetermined degree of abrasion/damage resistance to said area(s) of the container, i.e., based on contact/exposure of the container body to other container bodies and a force associated therewith, or based on container bottom contact with numerous filling line equipment and/or conveyors and a force and/or materials associated therewith. 
In either instance, given that the coating thicknesses in the container body region and container bottom region would have encompassed the claimed equivalent thicknesses for the glass material in the corresponding regions (and thus, the actual coating thickness based thereupon), and given that the material of the coating (PDMS) and processes of coating and curing are substantially identical, it flows logically in the absence of factually-supported objective evidence to the contrary, that the equivalent thicknesses for the glass material in the coating in each of the regions of the container body and container bottom, would have encompassed and/or overlapped those which are claimed, thereby rendering the claimed ranges but obvious variants of those which are implicitly disclosed and/or inherent to the coating thicknesses disclosed/taught by Chang (see MPEP 2112(V); 2112.01(I), (II); 2113(I), (II); 2144.05(I), (II); 2145). 
Regarding claim 18, in the alternative to the rejection of claim 18 above under 35 U.S.C. 102(a)(1), and based upon the disclosure/teachings of Chang set forth/cited above in the rejection of claims 16 and 17, the prima facie obvious modification to vary the container bottom coating thickness along with the container sidewall (i.e., body) thickness based on predetermined/desired differing degrees of abrasion/damage resistance based on downstream contact with other containers and/or manufacturing equipment, would have resulted in ratio(s) of the equivalent thickness of the glass material in the coating of the body to the bottom which would have encompassed and/or overlapped with the claimed ratio of 1:10 to 10:1, thereby rendering the claimed ratio but an obvious variant of said modification and the coating thickness ranges disclosed by Chang (see MPEP 2112(V); 2112.01(I), (II); 2113(I), (II); 2144.05(I), (II); 2145).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Haines et al. (US 2010/0044268; “Haines”) and/or Tata-Venkata et al. (US 2011/0226658; “Tata-Venkata”).
Regarding claim 1, Chang discloses the coated glass pharmaceutical container set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1) (disclosure incorporated herein by reference – not repeated). As stated, the lubricious, abrasion/damage resistant coating may be a transient or tenacious coating formed from silicone resin, specifically PDMS, as well as specifically selected from Dow Corning® (silicone) series resins. The coating requires thermal stability/the capability of withstanding depyrogenation processes; as well as lubricity in terms of reducing the coefficient of friction of the container to allow for “slippage” of other containers in contact therewith.
Haines teaches that silicone oils are suitable for increasing the lubricity of glass pharmaceutical containers (e.g., vials; specifically borosilicate glass) [0010, 0014, 0023, 0024]. Haines teaches that known silicone oil lubricants include PDMS [0028]; and that special considerations for lubricants used in the pharmaceutical packaging industry include high chemical purity and low reactivity, as well as resistance to sterilization processes such as depyrogenation [0030]. Haines teaches that a suitable silicone lubricant in accordance with the aforesaid, which may be applied with or without dilution to glass surfaces, is Dow Corning® 365 – a 35% dimethicone NF emulsion [0030]. The resin may be cured via exposure to heat [0030]; and can be coated to exhibit layer thicknesses from monolayer up to about 1,000 nm [0033]. 
Tata-Venkata teaches a glass (in particular borosilicate or soda-lime glass) pharmaceutical container having an inside surface coated with a silicone polymer, specifically PDMS having a thickness of about 150 nm to 50 µm [0011, 0013, 0024, 0025, 0027-0030, 0037]. The coating reduces or prevents the formation of glass particulate matter over the storage life of the product [0024, 0028] (said particulate matter being a result of glass delamination), wherein PDMS typically exhibits wide-range thermal stability and high lubricity [0028]. Tata-Venkata teaches that a suitable silicone polymer, and specifically PDMS, for the aforesaid purpose is Dow Corning® 365 Medical fluid, an emulsion of 35% PDMS [0029, 0032]. The fluid may be diluted to as low as 0.1% (i.e., wt.%) silicone, and may be applied to the glass by dipping to achieve a uniform coating [0032]. Tata-Venkata teaches that after coating, the container is heated to ensure removal of any solvents and allow the coating fluid to become intimately associated with the (glass) substrate, with times and temperatures therefor ranging from 20-120 minutes and 150-350°C [0035], wherein the aforesaid can be altered for obtaining a siliconized surface and/or tailoring of other properties [0035].
Chang and Haines and/or Tata-Venkata are all directed to lubrication and/or protection of borosilicate glass pharmaceutical containers through coating of PDMS on the necessary surface, followed by drying and/or heating to cure. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized Dow Corning® 365 – a 35% PDMS NF emulsion, as the transient or tenacious coating on the outer surface of the glass pharmaceutical container of Chang, as Dow Corning® 365, per the aforecited teachings of Haines and/or Tata-Venkata, would have been readily recognized as a suitable silicone resin/oil/polymer for coating (and post-cure) on glass pharmaceutical containers for the provision of lubricity, protective properties, and/or wide-range thermal stability, where the courts have held that the selection of a known material based on its suitability for its intended use is prima facie obvious (see MPEP 2144.07). Additionally or alternatively, it can be said that Dow Corning® 365 would have been recognized as a suitable/functional equivalent compound to other polysiloxanes (for the aforesaid purpose(s) of the coating) disclosed amongst both Chang and Haines, where an express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious (see MPEP 2144.06).
Per the aforesaid modification (see also MPEP 2143(I)(B)), the transient or tenacious lubricious coating of Chang (i.e., PDMS), would have been formed from specifically Dow Corning® 365.
Applicant’s specification explicitly indicates that the coating is formed from Dow Corning® 365 [0090]. Therefore, it stands to reason that the coating of Chang, formed from DC-365, would have exhibited both the necessary degree of abrasion/damage resistance and lubricity specified by Chang, as well as the claimed (any degree) scratch resistance. 
Claims 2-15 and 18-20 are rejected for the same rationale(s)/reasons set forth above in the respective rejections under 35 U.S.C. 102(a)(1), under the basis of the PDMS of the coating of Chang being formed specifically from Dow Corning® 365 – 35% PDMS (i.e., dimethicone) NF emulsion (not repeated herein for sake of length of the Office Action; see MPEP 2112(V); 2112.01(I), (II); 2113(I), (II); 2144.05(I), (II); 2145).
Claims 16 and 17 are rejected for the same rationale(s)/reasons set forth above in the respective rejections under 35 U.S.C. 103 as unpatentable over Chang as applied to claim 1 in the rejection under 102(a)(1) (i.e., paragraphs 66-72 above). 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution of the instant application. 
US 2013/0171456 to Fadeev et al. – [Abstract; 0005, 0006, 0012, 0013, 0068-0070, 0072, 0073, 0075, 0091, 0093, 0102, 0103, 0105, 0108, 0114, 0115] discloses a substantially similar/identical coated glass pharmaceutical container to that of Chang, but does not include (i.e., is silent regarding) the presence of any type of barrier coating on the interior surface of the container
US 6,495,494 to Li et al. – [Abstract; col. 1, ln. 38-46; col. 2, ln. 2-65; col. 3, ln. 1-25; col. 4, ln. 23-53] – teaches the lubrication of glass containers/bottles/jars by coating at least a portion of the outer surface thereof with a lubricant composition which includes silicone emulsions, specifically PDMS emulsions

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782